           1:20-cv-01137-JES # 5       Page 1 of 7                                                 E-FILED
                                                                    Thursday, 25 June, 2020 11:14:10 AM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

COREY BROOKS,                               )
  Plaintiff,                                )
                                            )
   vs.                                      )        No. 20-1137
                                            )
JUSTIN HAMMERS, et. al.,                    )
  Defendants.                               )

                                   MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

         This cause is before the Court for merit review of the Plaintiff’s complaint. The

Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint, and through

such process to identify and dismiss any legally insufficient claim, or the entire action if

warranted. A claim is legally insufficient if it “(1) is frivolous, malicious, or fails to state

a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. §1915A.

         Plaintiff, a pro se prisoner, claims 14 Defendants violated his constitutional rights

at Illinois River Correctional Center including Warden Justin Hammers, Assistant

Warden Cherrle Hinthorne, Teacher Terri Rilea, Lieutenant Rilea, Correctional Officer

Rilea, Sergeant Shelia Batton, Lieutenant Batton, Sergeant David Bleeker, Lieutenant

Andy Phelps, Lieutenant Douglas Brown, and Correctional Officers Steven Jones, Jones,

Chantman, and David Stevenor.

         The focus of Plaintiff’s complaint is the make-up of staff members at Illinois

River Correctional Center. Throughout his complaint, Plaintiff claims there was

                                                1
         1:20-cv-01137-JES # 5        Page 2 of 7



“nepotism” since many staff members were related by blood or marriage. (Comp., p. 6).

Plaintiff also says the staff members were predominately white and they had a difficult

time communicating with other ethnic groups. Finally, Plaintiff says the practice of

nepotism constitutes a conflict of interest and violates Illinois Department of

Corrections (IDOC) Administrative Rules 3.02.18 concerning Standards of Conduct.

       The rule does not appear to prohibit a Correctional Center from hiring relatives.

More important, a violation of an Administrative Code or Rule does not articulate a

constitutional violation. See White v. Henman, 977 F.2d 292, 295 (7th Cir. 1992) (the

violation of an administrative rule is not the same as a violation of the Constitution).

       Plaintiff also claims some Defendants made racial slurs when speaking to him.

However, “most verbal harassment by jail or prison guards does not rise to the level of

cruel and unusual punishment.” Beal v. Foster, 803 F.3d 356, 358 (7th Cir. 2015).

       The Court is unable to discern if Plaintiff intended to articulate other, individual

claims. For instance, Plaintiff alleges he asked the facility teacher for toilet paper on

May 24, 2019.

       Ms. Rilea stated “That’s enough to whip that sexy ass sweetie
       heart love jews I’ll come in restroom and help you.” So Plaintiff
       did what he was told once done plaintiff called Ms. Rilea.
       (Comp, p. 7).

It is unclear what Plaintiff is alleging? He is claiming the teacher made a sexually

offense comment, or is he also alleging he was also sexually assaulted?

       Plaintiff says the next day, he had “an aggressive argument” with an unknown

correctional officer who accused Plaintiff of disrespectful and racist conduct when


                                              2
         1:20-cv-01137-JES # 5        Page 3 of 7



Plaintiff yelled at the teacher from the bathroom for more toilet paper . (Com., p. 7). It is

unclear why Plaintiff included this information. Is this the same incident Plaintiff

referred to above? Either way, Plaintiff has not clearly alleged a constitutional

violation.

       On May 26, 2019, Plaintiff says he finished a class assignment when a teaching

assistant asked Plaintiff what he was doing. Plaintiff said he was waiting and the

assistant ordered Plaintiff back to his housing unit. Plaintiff later received a

disciplinary ticket for “Violation of the Rules” based on “[n]ot being productive” during

the class period. (Comp, p. 28). Defendant Bleeker considered the ticket, found Plaintiff

guilty, and suggested a verbal reprimand as punishment. Defendant Warden Hammers

approved the discipline.

       Again, Plaintiff has not clearly articulated a constitutional violation. it is unclear

why Plaintiff included this information in his complaint. See Hall v. Ryan, 2006 WL

2927585, at *2 (S.D.Ill. Oct. 12, 2006)(a verbal reprimand does “not implicate a liberty or

property interest under the due process clause.”).

       Plaintiff then states on January 28, 2019, he was assigned to Housing Unit Four in

the C-Wing. Defendant Sergeant Shelia Batton was not allowing inmates equal time in

the day room. Plaintiff and other inmates complained and asked to speak with a

Lieutenant. The Lieutenant who responded was Defendant Brian Batton. The

Lieutenant made a racial slur concerning black inmates and told inmates to return to

their unit. Again, Plaintiff claims there was a conflict of interest since the two guards

were related.

                                              3
         1:20-cv-01137-JES # 5       Page 4 of 7



       Plaintiff then alleges another incident occurred one week later involved the two

Defendant Battons writing a false disciplinary ticket and making a racial comment.

However, this incident did not involve the Plaintiff. (Comp, p. 10).

       On May 25, 2019, Plaintiff was again dissatisfied with the amount of time his

housing unit was allowed in the dayroom and he “got into an aggressive argument.”

(Comp., p. 11). Plaintiff was sent to the counselor’s room to wait for a crisis team when

he overheard Defendant Sergeant Batton speaking with Defendant Chantman.

       Sgt. Batton stated “I can’t stand Plaintiff always causing conflict
       between me and my husband Lieutenant Batton. Plaintiff has a pending
       lawsuit against us if I had a chance I’ll clap that rapist.” (Comp, p. 11).

       Plaintiff says he confronted the officer about the statement and told her to stop

spreading rumors about him. The Defendant became angry and tried to pepper spray

Plaintiff, but she was stopped by Defendant Chantman.

       Defendant Chantman and Lieutenant Skaggs spoke with Plaintiff about what

had happened. Plaintiff was sent to another housing unit to “come down from the

altercation,” but he was not sent to segregation. (Comp, p. 12).

       The next day, Defendant Sergeant Batton came through the housing unit yelling

at inmates to have their beds made pursuant to an institutional rule. Again, it is

unclear why Plaintiff included this information and he has not clearly alleged a

constitutional violation.

       Plaintiff’s complaint continues for several more pages listing a variety of

individual events. Again, Plaintiff’s main complaint appears to be the number of

guards who are related, but Plaintiff has not clearly articulated a constitutional violation

                                             4
         1:20-cv-01137-JES # 5        Page 5 of 7



which he can pursue in this Court. Plaintiff is also reminded he cannot combine

unrelated claims against different Defendants in one lawsuit. See George v Smith, 507

F.3d 605, 607 (7th Cir. 2007)(“multiple claims against a single party are fine, but Claim A

against Defendant 1 should not be joined with unrelated Claim B against Defendant 2).

Furthermore, if Plaintiff is attempting to state a retaliation claim, he must identify the

protected activity which sparked the retaliatory behavior. See i.e. Davis v. Casperson,

2007 WL 5650140, at *2 (W.D.Wis. Dec. 31, 2007).

       Since the Court is unable to interpret Plaintiff’s claims, his complaint is

dismissed for failure to state a claim upon which relief can be granted and is a violation

of Rule 8 of the Federal Rules of Civil Procedure. See Fed.R. Civ.P. 8; see also Vicom, Inc.

v. Harbridge Merchant Services, Inc., 20 F.3d 771, 775–76 (7th Cir. 1994)(“A complaint that

is prolix and/or confusing makes it difficult for the defendant to file a responsive

pleading and makes it difficult for the trial court to conduct orderly litigation.”); Johnson

v. Village of Brooklyn, IL, 2015 WL 4148374, at *3 (S.D.Ill. July 9, 2015) (“Because Plaintiff's

complaint is too muddled for either the Court or Defendants to manage, it shall be

dismissed without prejudice.”).

       Rule 8 requires “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Furthermore, “[e]ach allegation must

be simple, concise, and direct.” Fed.R.Civ.P. 8(d)(1). Federal Rule of Civil Procedure 10

also requires the pleader to “state its claims or defenses in numbered paragraphs, each

limited as far as practicable to a single set of circumstances.”Fed.R.Civ.P. 10 (b) “The

primary purpose of these rules is to give defendants fair notice of the claims against

                                               5
         1:20-cv-01137-JES # 5        Page 6 of 7



them and the grounds supporting the claims.” Stanard v. Nygren, 658 F.3d 792, 797 (7th

Cir. 2011).

       The Court will allow Plaintiff an opportunity to file an amended complaint if he

believes he can clarify a constitutional violation. Plaintiff should not list violations of

administrative rules or code. Plaintiff should not repeat his claims based on nepotism,

guards related by blood or marriage, or the racial make-up of staff since these

allegations due not state a constitutional violation. Plaintiff also should not include

exhibits, but instead he must state his claims clearly in the body of his complaint.

       Plaintiff’s complaint must include numbered paragraphs, and each paragraph

must clearly state a claim including who was involved, what happened, when it

occurred, and where it occurred. Finally, any amended complaint must stand complete

on its own and must not refer to any previous filing.

       Plaintiff is also reminded he is required to fully exhaust any available

administrative remedies for all claims. See 42 U.S.C. §1997e(a).

       IT IS THEREFORE ORDERED:

       1) Plaintiff’s complaint is dismissed for failure to state a claim upon which relief

       can be granted and pursuant to Federal Rule of Civil Procedure 8.

       2) Plaintiff may file an amended complaint if he believes he can articulate a

       constitutional violation within 21 days of this order or on or before July 17, 2020.

       3) If Plaintiff fails to file his amended complaint on or before July 17, 2020 or fails

       to follow the Court’s directions, his case will be dismissed.



                                              6
         1:20-cv-01137-JES # 5         Page 7 of 7



      4) Plaintiff is reminded he must immediately notify the Court in writing of any

      change in his mailing address or phone number. Failure to provide this

      information could lead to the dismissal of his lawsuit with prejudice.

      5) The Clerk of the Court is to provide Plaintiff with a blank complaint form to

      assist him and reset the internal merit review deadline within 30 days of this

      order.

Entered this 25th day of June, 2020.




                                 s/ James E. Shadid
                     _________________________________________
                                 JAMES E. SHADID
                           UNITED STATES DISTRICT JUDGE




                                              7
